Name: 2005/734/EC: Commission Decision of 19 October 2005 laying down biosecurity measures to reduce the risk of transmission of highly pathogenic avian influenza caused by Influenza virus A subtype H5N1 from birds living in the wild to poultry and other captive birds and providing for an early detection system in areas at particular risk (notified under document number C(2005) 4163) (Text with EEA relevance)
 Type: Decision_ENTSCHEID
 Subject Matter: health;  agricultural activity;  agricultural policy;  natural environment
 Date Published: 2005-10-20; 2006-12-12

 20.10.2005 EN Official Journal of the European Union L 274/105 COMMISSION DECISION of 19 October 2005 laying down biosecurity measures to reduce the risk of transmission of highly pathogenic avian influenza caused by Influenza virus A subtype H5N1 from birds living in the wild to poultry and other captive birds and providing for an early detection system in areas at particular risk (notified under document number C(2005) 4163) (Text with EEA relevance) (2005/734/EC) THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Directive 90/425/EEC of 26 June 1990 concerning veterinary and zootechnical checks applicable in intra-Community trade in certain live animals and products with a view to the completion of the internal market (1), and in particular Article 10(4) thereof, Whereas: (1) The measures provided for in Council Directive 92/40/EEC of 19 May 1992 introducing Community measures for the control of avian influenza (2) should ensure the protection of animal health and should contribute to the development of the poultry sector. (2) Following the outbreaks of highly pathogenic avian influenza caused by Influenza virus A subtype H5N1, which started in south-eastern Asia in December 2003, the Commission adopted several Decisions to prevent the introduction of this disease into the Community from the affected third countries. Those Decisions provided that imports into the Community from the concerned countries of live poultry, other live birds, poultry meat and certain other products of poultry origin, meat and meat products of wild and farmed game birds, game trophies of birds, eggs and egg products thereof were banned, subject to limited exceptions. (3) The measures laid down in Commission Regulation (EC) No 745/2004 of 16 April 2004 laying down measures with regard to imports of products of animal origin for personal consumption (3) clearly apply to meat and meat products of wild and farmed game birds. (4) Regulation (EC) No 745/2004 requires all Member States to bring the rules as laid down to the attention of passengers at all designated EU points of entry. Member States should ensure that this information is particularly brought to the attention of those passengers arriving from avian influenza affected countries. The information shall be displayed by prominent notices placed in easily visible locations. International passenger transport operators shall draw the attention of all passengers they carry into the Community to the animal health conditions for imports into the Community of products of animal origin. (5) In relation to the risk that the Influenza A virus subtype H5N1 could also be spread due to wild birds and in particular migratory birds, the Commission has also adopted Decisions 2005/731/EC (4), 2005/732/EC (5) and 2005/726/EC (6) providing for additional avian influenza surveillance in domestic poultry and wild birds. (6) General requirements for the maintenance of a high level of disease preparedness and in particular for the implementation of veterinary supervision and biosecurity measures are laid down in Communit legislation, notably Directives 90/425/EEC and 92/40/EEC. (7) Highly pathogenic avian influenza caused by Influenza A virus subtype H5N1 has been recently confirmed in Turkey. Circumstantial evidence and molecular epidemiology data strongly suggest that the avian influenza virus has spread into this country proceeding from central Asia via migratory birds. (8) Avian influenza has also been confirmed in Romania in a backyard poultry farm in an area with a high density of migratory birds. (9) In order to reduce the risk of highly pathogenic avian influenza caused by Influenza A virus subtype H5N1 introduction into poultry farms and other premises where birds are kept in captivity via wild birds it is appropriate to strengthen the Community measures already in place to tackle that risk. (10) The measures of this Decision should be risk-based and not limited to short term actions such as those implemented within the framework of the National Contingency Plans for Avian Influenza or Newcastle Disease, in case an outbreak occurs. (11) The Member States should inform the Commission by 5 November 2005 of the measures taken to ensure proper implementation of this decision. Those measures and, if appropriate, this Decision are to be reviewed in the Standing Committee and Animal Health at its meeting scheduled for 10 and 11 November 2005. (12) The measures provided for in this Decision are in accordance with the opinion of the Standing Committee on the Food Chain and Animal Health, HAS ADOPTED THIS DECISION: Article 1 Biosecurity measures 1. Member States shall take appropriate and practicable measures to reduce the risk of transmission of highly pathogenic avian influenza caused by Influenza A virus subtype H5N1 (hereinafter avian influenza) from birds living in the wild to poultry and other captive birds, taking into account the criteria and risk factors set out in Annex I to this Decision. 2. Depending on the specific epidemiological situation, the measures of paragraph 1 shall be directed in particular at: (a) preventing direct and indirect contact between birds living in the wild, and in particular waterfowl, on the one hand and poultry and other birds, and in particular ducks and geese, on the other hand, (b) ensuring separation between domestic ducks and geese from other poultry. 3. Member States shall ensure that when animal health checks are undertaken on poultry holdings, they shall be done in a way to ensure compliance with the provisions of this Decision. Article 2 Early detection systems 1. Member States shall introduce early detection systems in the areas of their territory that they have identified as being particularly at risk for the introduction of avian influenza, taking into account the criteria set out in Annex II to this Decision. 2. The early detection systems shall be aimed at a rapid reporting of any sign of avian influenza in poultry and other captive birds by the owners or keepers to the competent veterinary authority. 3. In particular in this context, the criteria set out in Annex II shall be taken into account. Article 3 The Member States shall amend their legislation so as to bring it into compliance with this Decision and they shall give immediate appropriate publicity to the measures adopted. They shall immediatly inform the Commission of the measures taken to ensure proper implementation of this Decision. Article 4 The Decision shall apply until 31 January 2006. Article 5 This Decision is addressed to the Member States. Done at Brussels, 19 October 2005. For the Commission Markos KYPRIANOU Member of the Commission (1) OJ L 224, 18.8.1990, p. 29. Directive as last amended by Directive 2002/33/EC of the European Parliament and of the Council (OJ L 315, 19.11.2002, p. 14). (2) OJ L 167, 22.6.1992, p. 1. Directive as last amended by the 2003 Act of Accession. (3) OJ L 122 , 26.4.2004, p. 1. (4) See page 93 of this Official Journal. (5) See page 95 of this Official Journal. (6) OJ L 273, 19.10.2005, p. 21. ANNEX I Criteria and risk factors to be considered when applying the measures set out in Article 1 on individual poultry Holdings PART I Risk factors for virus introduction into poultry  Location of the holding along migratory flight paths of birds, in particular if proceeding from central and eastern Asia, the Caspian Sea and the Black Sea areas;  Distance of the holding from wet areas, ponds, swamps, lakes or rivers where migratory water fowl may gather;  Location of the poultry holdings in areas with a high density of migratory birds, particualrly waterfowl;  Poultry or other captive birds kept in an open-air holdings, or in any other premises in which contact between wild birds and poultry or other captive birds cannot be sufficiently prevented. PART II Additional risk factors for within holdings and holding-to-holding virus spread  Location of poultry holding in areas with high densities of poultry holdings;  Intensity of movements of poultry and other captive birds, vehicles and persons within and from holdings and other direct and indirect contacts between holdings. ANNEX II Criteria to be considered for commerical poultry Holdings when applying the measure set out in Article 2  Drop in feed and water intake higher than 20 %,  Drop in egg production higher than 5 % for more than two days,  Mortality rate higher than 3 % in a week,  Any clinical sign or post-mortem lesion suggesting avian influenza.